Citation Nr: 1639756	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified at a hearing held at the Denver RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

In July 2015, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by no more than Level II hearing impairment in the right ear and Level IV hearing impairment in the left ear, according to 38 C.F.R. § 4.85, Table VI, throughout the period under review.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability are not met.  See 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015)





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Smith v. Gober, 14 Vet. App. 227 (2000).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify in this case was satisfied by a letter sent to the Veteran in February 2010.  The claim was last adjudicated in November 2015.  The rating decision on appeal arises from the Veteran's disagreement with the initial rating assigned for bilateral hearing loss disability after the grant of service connection.  Where, as here, the underlying claim for service connection has been granted and the disagreement relates to a "downstream" question, additional VCAA notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, statements of the Veteran, and lay statements.  The Veteran has identified no outstanding evidence pertaining to his disability that could be obtained to substantiate his claim, and the Board is unaware of any such evidence.

The Veteran underwent VA audiological examinations in April 2010 and October 2015.  Both examiners measured puretone threshold values and conducted a Maryland CNC word list speech recognition test.  See 38 C.F.R. § 4.85(a) (2015).  The examinations provided findings necessary for the rating of hearing loss and are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The VLJ clarified the issue on appeal, explained the concept of an increased rating, and specifically discussed the severity of the Veteran's hearing loss.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board also finds that the RO substantially complied with the Board's remand instructions of July 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO obtained up-to-date VA treatment records that were added to the file.  The Veteran underwent a VA examination in October 2015, and the claim was readjudicated by a supplemental statement of the case (SSOC) of November 2015. 

Rating criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (2015).

When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2015).  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(b) (2015).

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The rating decision that established service connection for the Veteran's bilateral hearing loss assigned a zero percent evaluation under 38 C.F.R. 
§ 4.85.  See rating decision of April 2010.  The Veteran seeks a higher rating.  See notice of disagreement of May 2010.

The Veteran underwent a VA audiological examination in April 2010.  The Maryland CNC speech recognition scores were 96 percent for both the right ear and the left ear.  The puretone threshold values were:








HERTZ




1000
2000
3000
4000
RIGHT

25
35
45
60
LEFT

20
35
45
55

The puretone threshold average was 41 dB for the right ear and 39 dB left ear.  The effect of the Veteran's bilateral hearing loss on his usual occupation and daily activities was described by the examiner as, "Claimant will have difficulty hearing in any noisy situation."

The examination yielded a numerical designation of I for the right ear (41 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and a numerical designation of I for the left ear (39 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  The Veteran was not shown at this time to have an exceptional pattern of hearing loss in either ear.  Entering the category designations derived from the April 2010 examination into Table VII indicates that a disability percentage evaluation of 0 percent is warranted.  Thus the findings from the Veteran's April 2010 VA audiological examination do not support a compensable rating under 38 C.F.R. § 4.85.

Lay statements of record attest to the Veteran's hearing loss, as shown by his failure to hear the phone ringing, need for statements to be repeated, and listening to the radio and television at a loud volume.  See May 2010 statement of the Veteran's co-worker; May 2010 statement of the Veteran's wife.  The Veteran reports that the sound of "wrenches, air tools, radios and at time engines running" all contribute to his lack of hearing in the workplace.  See notice of disagreement of May 2010. 

The Veteran's hearing was tested in March 2011 by a private medical provider.  The puretone threshold values were:







HERTZ




1000
2000
3000
4000
RIGHT

40
45
60
70
LEFT

45
45
60
75

Speech discrimination was 80 percent for the left ear and 92 percent for the right ear.  It was not indicated whether the required Maryland CNC test was used for speech recognition.  See private treatment record of March 2011.  Even assuming that the Maryland CNC test was used, these results under 38 CFR sec 4.85 and Table VI correspond to a level I acuity in the right ear and a level IV acuity in the left ear, which in turn warrant a zero percent rating under Table VII.

VA treatment records indicate that the Veteran's hearing was evaluated in September 2011 and April 2014.  Because the CID W22 test was used for speech recognition, and not the required Maryland CNC test, these testing results are inadequate for VA rating purposes.  See 38 C.F.R. § 3.85(a) (2015).

At the April 2015 Board hearing, the Veteran stated that his hearing had worsening since the time of the VA examination in April 2010.

The Veteran's hearing was again evaluated in a VA examination of October 2015.  The puretone threshold values were:




HERTZ




1000
2000
3000
4000
RIGHT
	
25
45
55
60
LEFT
	
30
45
65
65

The average puretone threshold was 46 for the right ear and 51 for the left ear.
Speech discrimination scores using the Maryland CNC word list were 84 percent for the right ear and 80 percent for the left ear.

The examination yielded a numerical designation of II for the right ear (46 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and a numerical designation of IV for the left ear (51 average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination).  The Veteran was not shown at this time to have an exceptional pattern of hearing loss in either ear.  Entering the category designations derived from the October 2015 examination into Table VII indicates that a disability percentage evaluation of 0 percent is warranted.  Thus the findings from the Veteran's October 2015 VA audiological examination do not support a compensable rating under 38 C.F.R. § 4.85.

The Board has considered the application of 38 C.F.R. § 4.86, which relates to exceptional patterns of hearing impairment.  The Veteran's hearing loss disability does not meet the criteria of that section.  Specifically, the Veteran's hearing tests do not show a result of 30 decibels or less at 1000 Hertz and a result of 70 decibels or more at 2000 Hertz, as would be required for application of Table VIa under 38 C.F.R. § 4.86(b).  The Veteran also does not meet the criteria for 38 C.F.R. § 4.86(a).  The puretone thresholds at each of the four specified frequencies are not 55 decibels or more in either ear in any audiological examination.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for service-connected hearing loss are inadequate.  The Veteran argues that the hearing test administered by VA "does not adequately portray the severity of his condition due to its having been conducted in the sterile quiet of an audiology booth and does not reflect the severity of his condition in the aspect of normal, daily life."  See Veteran's post-remand brief of August 2016.  The Veteran states, "The audiologist is very proficient and articulate in pronouncing the words, but this is very different, when people speak to you and their back is turned, different speech levels and tones, constant and varied background noises . . ." See notice of disagreement of May 2010.

A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  The regulations that define decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were developed in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The rating criteria for hearing loss were last revised effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIa) with the intention to fairly and accurately assess the hearing disabilities of veterans as reflected in a real-life, industrial setting. See 59 Fed. Reg. 17295 (April 12, 1994).  Those certain patterns of impairment are specifically laid out in the schedule, and the Veteran's hearing thresholds do not qualify.  Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that the current schedular rating criteria take into account. Therefore the schedular rating criteria adequately contemplate the Veteran's symptomatology, and a remand to the RO for referral of this issue for consideration of an extraschedular evaluation is not warranted.

A claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has been assigned: a 70 percent disability rating for right upper extremity involvement with Parkinson's disease (dominant); a 60 percent rating for left upper extremity involvement with Parkinson's disease (non-dominant); a 40 percent disability rating for left lower extremity involvement with Parkinson's disease; a 10 percent disability rating for bilateral tinnitus; a zero percent rating for bilateral hearing loss; a zero percent rating for decreased facial movement, right side associated with Parkinson's disease; and a zero percent rating for decreased facial movement, left side associated with Parkinson's disease.  The Veteran has not indicated that he believes the assigned schedular rating for his service-connected tinnitus to be inadequate.  Nor has he argued that his service-connected bilateral hearing loss results in further disability when looked at in combination with his other service-connected disabilities such that the rating criteria are inadequate.  Therefore the Board finds that the schedular criteria adequately describe the Veteran's bilateral hearing loss disability, which is characterized by hearing difficulty.  See 38 C.F.R. §§ 4.85 (2015).  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate a claimant for a disability that can be attributed only to the combined effect of multiple conditions, and referral for consideration of an extraschedular evaluation is not warranted.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The disability rating itself is recognition that industrial capabilities are impaired; some industrial impairment is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here the evidence of record does not show, and the Veteran has not asserted, that his bilateral hearing loss disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the issue of TDIU has not been raised in this case

The Veteran's symptoms are not consistent with the criteria for a compensable rating.  The Board has considered staged ratings and finds the zero percent rating to be warranted for the entire rating period.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


